
	
		II
		111th CONGRESS
		1st Session
		S. 2909
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Mr. Sanders (for
			 himself, Mr. Leahy,
			 Mr. Brown, and Mr. Menendez) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide State programs to encourage employee ownership
		  and participation in business decisionmaking throughout the United States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Worker Ownership, Readiness and
			 Knowledge Act or the WORK Act.
		2.Definitions
			(a)In this
			 Act:
				(1)DirectorThe
			 term Director means the Director of Employee Ownership and
			 Participation.
				(2)Existing
			 programThe term existing program means a program,
			 designed to promote employee ownership and employee participation in business
			 decisionmaking, that exists on the date the Director is carrying out a
			 responsibility authorized by this Act.
				(3)New
			 programThe term new program means a program,
			 designed to promote employee ownership and employee participation in business
			 decisionmaking, that does not exist on the date the Director is carrying out a
			 responsibility authorized by this Act.
				(4)OfficeThe
			 term Office means the Office of Employee Ownership and
			 Participation established under section 3.
				(5)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(6)StateThe
			 term State means any of the 50 States within the United States of
			 America.
				3.Office of
			 employee ownership and participation
			(a)EstablishmentThe
			 Secretary shall establish within the Department of Labor an Office of Employee
			 Ownership and Participation to promote employee ownership and employee
			 participation in business decisionmaking.
			(b)DirectorThe
			 Secretary shall appoint a Director of Employee Ownership and Participation to
			 head the Office.
			(c)FunctionsThe
			 functions of the Director are to—
				(1)support within
			 the States existing programs designed to promote employee ownership and
			 employee participation in business decisionmaking; and
				(2)facilitate within
			 the States the formation of new programs designed to promote employee ownership
			 and employee participation in business decisionmaking.
				(d)DutiesTo
			 carry out the functions enumerated in subsection (c), the Director
			 shall—
				(1)support new
			 programs and existing programs by—
					(A)making Federal
			 grants authorized under section 5; and
					(B)(i)acting as a
			 clearinghouse on techniques employed by new programs and existing programs
			 within the States, and disseminating information relating to those techniques
			 to the programs; or
						(ii)funding projects for information
			 gathering on those techniques, and dissemination of that information to the
			 programs, by groups outside the Office; and
						(2)facilitate the
			 formation of new programs, in ways that include holding or funding an annual
			 conference of representatives from States with existing programs,
			 representatives from States developing new programs, and representatives from
			 States without existing programs.
				4.Programs
			 regarding employee ownership and participation
			(a)Establishment
			 of programNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a program, administered by the
			 Director, to encourage new and existing programs within the States, designed to
			 foster employee ownership and employee participation in business decisionmaking
			 throughout the United States.
			(b)Purpose of
			 programThe purpose of the program established under subsection
			 (a) is to encourage new and existing programs within the States that focus
			 on—
				(1)providing
			 education and outreach to inform employees and employers about the
			 possibilities and benefits of employee ownership, business ownership succession
			 planning, and employee participation in business decisionmaking, including
			 providing information about financial education, employee teams, open-book
			 management, and other tools that enable employees to share ideas and
			 information about how their businesses can succeed;
				(2)providing
			 technical assistance to assist employee efforts to become business owners, to
			 enable employers and employees to explore and assess the feasibility of
			 transferring full or partial ownership to employees, and to encourage employees
			 and employers to start new employee-owned businesses;
				(3)training
			 employees and employers with respect to methods of employee participation in
			 open-book management, work teams, committees, and other approaches for seeking
			 greater employee input; and
				(4)training other
			 entities to apply for funding under this section, to establish new programs,
			 and to carry out program activities.
				(c)Program
			 detailsThe Secretary may include, in the program established
			 under subsection (a), provisions that—
				(1)in the case of
			 activities under subsection (b)(1)—
					(A)target key groups
			 such as retiring business owners, senior managers, unions, trade associations,
			 community organizations, and economic development organizations;
					(B)encourage
			 cooperation in the organization of workshops and conferences; and
					(C)prepare and
			 distribute materials concerning employee ownership and participation, and
			 business ownership succession planning;
					(2)in the case of
			 activities under subsection (b)(2)—
					(A)provide
			 preliminary technical assistance to employee groups, managers, and retiring
			 owners exploring the possibility of employee ownership;
					(B)provide for the
			 performance of preliminary feasibility assessments;
					(C)assist in the
			 funding of objective third-party feasibility studies and preliminary business
			 valuations, and in selecting and monitoring professionals qualified to conduct
			 such studies; and
					(D)provide a data
			 bank to help employees find legal, financial, and technical advice in
			 connection with business ownership;
					(3)in the case of
			 activities under subsection (b)(3)—
					(A)provide for
			 courses on employee participation; and
					(B)provide for the
			 development and fostering of networks of employee-owned companies to spread the
			 use of successful participation techniques; and
					(4)in the case of
			 training under subsection (b)(4)—
					(A)provide for
			 visits to existing programs by staff from new programs receiving funding under
			 this Act; and
					(B)provide materials
			 to be used for such training.
					(d)RegulationsThe
			 Secretary shall promulgate regulations pursuant to this Act that require new
			 and existing programs established or funded under this Act to be—
				(1)proactive in
			 encouraging actions and activities that promote employee ownership of, and
			 participation in, businesses; and
				(2)comprehensive in
			 emphasizing both employee ownership of, and participation in, businesses so as
			 to increase productivity and broaden capital ownership.
				5.Grants
			(a)In
			 generalIn carrying out the program established under section 4,
			 the Director may make grants for use in connection with new programs and
			 existing programs within a State for any of the following activities:
				(1)Education and
			 outreach as provided in section 4(b)(1).
				(2)Technical
			 assistance as provided in section 4(b)(2).
				(3)Training
			 activities for employees and employers as provided in section 4(b)(3).
				(4)Activities
			 facilitating cooperation among employee-owned firms.
				(5)Training as
			 provided in section 4(b)(4) for new programs provided by participants in
			 existing programs dedicated to the objectives of this Act, except that, for
			 each fiscal year, the amount of the grants made for such training shall not
			 exceed 10 percent of the total amount of the grants made under this Act.
				(b)Amounts and
			 conditionsThe Director shall determine the amount and any
			 conditions for a grant made under this section. The amount of the grant shall
			 be subject to subsection (f), and shall reflect the capacity of the applicant
			 for the grant.
			(c)ApplicationsEach
			 entity desiring a grant under this section shall submit an application to the
			 Director at such time, in such manner, and accompanied by such information as
			 the Director may reasonably require.
			(d)State
			 applicationsEach State may sponsor and submit an application
			 under subsection (c) on behalf of any local entity consisting of a unit of
			 State or local government, State-supported institution of higher education, or
			 nonprofit organization, meeting the requirements of this Act.
			(e)Applications by
			 entities
				(1)Entity
			 applicationsIf a State fails to support or establish a program
			 pursuant to this Act during any fiscal year, the Director shall, in the
			 subsequent fiscal years, allow local entities described in subsection (d) from
			 that State to make applications for grants under subsection (c) on their own
			 initiative.
				(2)Application
			 screeningAny State failing to support or establish a program
			 pursuant to this Act during any fiscal year may submit applications under
			 subsection (c) in the subsequent fiscal years but may not screen applications
			 by local entities described in subsection (d) before submitting the
			 applications to the Director.
				(f)LimitationsA
			 recipient of a grant made under this section shall not receive, during a fiscal
			 year, in the aggregate, more than the following amounts:
				(1)For fiscal year
			 2010, $300,000.
				(2)For fiscal year
			 2011, $330,000.
				(3)For fiscal year
			 2012, $363,000.
				(4)For fiscal year
			 2013, $399,300.
				(5)For fiscal year
			 2014, $439,200.
				(g)Annual
			 reportFor each year, each recipient of a grant under this
			 section shall submit to the Director a report describing how grant funds
			 allocated pursuant to this section were expended during the 12-month period
			 preceding the date of the submission of the report.
			6.Office
			 reportingNot later than the
			 expiration of the 36-month period following the date of enactment of this Act,
			 the Director shall prepare and submit to Congress a report—
			(1)on progress related to employee ownership
			 and participation in businesses in the United States; and
			(2)containing an analysis of critical costs
			 and benefits of activities carried out under this Act.
			7.Authorizations
			 of Appropriations
			(a)In
			 generalThere are authorized to be appropriated for the purpose
			 of making grants pursuant to section 5 the following:
				(1)For fiscal year
			 2010, $3,500,000.
				(2)For fiscal year
			 2011, $5,500,000.
				(3)For fiscal year
			 2012, $8,000,000.
				(4)For fiscal year
			 2013, $10,500,000.
				(5)For fiscal year
			 2014, $13,500,000.
				(b)Administrative
			 expensesThere are authorized to be appropriated for the purpose
			 of funding the Office, for each of fiscal years 2010 through 2014, an amount
			 not in excess of—
				(1)$350,000;
			 or
				(2)5.0 percent of
			 the maximum amount available under subsection (a) for that fiscal year.
				
